Citation Nr: 0836064	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss from September 22, 2006. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1960 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 

While on appeal in a rating decision in April 2007, the RO 
increased the rating for bilateral hearing loss to 10 
percent, effective from September 22, 2006.  In November 
2007, in writing, the veteran withdrew from the appeal the 
claim for a compensable rating for bilateral hearing loss 
prior to September 22, 2006. 

In November 2007, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.


FINDING OF FACT

From September 22, 2006, bilateral hearing loss is manifested 
by auditory acuity level IV in the right ear and auditory 
acuity level V in the left ear.  


CONCLUSION OF LAW

From September 22, 2006, the criteria for a rating higher 
than 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in June 2004, in May 2005, in 
September 2006, and in June 2008.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was also notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez- Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in April 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



To the extent that the VCAA general notice of the criteria of 
the Diagnostic Code under which the veteran is rated, 
consisting of a specific measurement or test result, as 
required by Vazquez- Flores v. Peake, was provided after the 
initial adjudication and the claim was not readjudicated, the 
timing error is presumed prejudicial, unless the timing error 
did not affect the essential fairness of the adjudication.  
At this stage of the appeal when the veteran already has 
notice of the criteria of the Diagnostic Code under which the 
veteran is rated, which consists of test results, as provided 
in the statement of the case in May 2007, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disability and further notice of 
the exact same information would not aid in substantiating 
the claim, for these reasons the timing error did not affect 
the essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, the VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has obtained VA 
records and has afforded the veteran VA examinations on the 
claim for increase.  The veteran has not identified any 
private records which relate to his claim.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis 

The record contains VA audiological examinations, dated in 
March 2007 and in December 2007. 

On VA audiology examination in March 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 20, 90, 
and 95, respectively; and in the LEFT ear 10, 30, 90, and 90, 
respectively. The puretone threshold average in the right ear 
was 55 and the average in the left ear was 55.  Speech 
discrimination in the right ear was 76 percent and 72 percent 
in the left ear.

Applying the results to TABLE VI, the findings yield a 
numerical designation of IV for the right ear as the average 
puretone decibel loss of 55 is in the range of between 50 and 
57 average pure tone decibel loss, and the speech 
discrimination score of 76 is in the range of between 76 and 
82 percent.  For the left ear, the average puretone decibel 
loss of 55 is in the range of between 50 and 57 average pure 
tone decibel loss, and the speech discrimination scores of 72 
percent is in the range of between 68 and 74 percent, which 
yields a numerical designation of V.

Applying the results to TABLE VI, entering the numeral 
designations of IV for the right ear and V for the left ear 
to TABLE VII yields a disability rating of 10 percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.



On VA audiology examination in December 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 20, 90, 
and 95, respectively; and in the LEFT ear 10, 30, 90, and 90, 
respectively. The puretone threshold average in the right ear 
was 54 and the average in the left ear was 55.  Speech 
discrimination in the right ear was 76 percent and 72 percent 
in the left ear.

Applying the results to TABLE VI, the findings yield a 
numerical designation of IV for the right ear as the average 
puretone decibel loss of 54 is in the range of between 50 and 
57 average pure tone decibel loss, and the speech 
discrimination score of 76 is in the range of between 76 and 
82 percent.  For the left ear, the average puretone decibel 
loss of 55 is in the range of between 50 and 57 average pure 
tone decibel loss, and the speech discrimination scores of 72 
percent is in the range of between 68 and 74 percent, which 
yields a numerical designation of V.

Applying the results to TABLE VI, entering the numeral 
designations of IV for the right ear and V for the left ear 
to TABLE VII yields a disability rating of 10 percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
bilateral hearing loss from September 22, 2006, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 10 percent for bilateral hearing loss 
from September 22, 2006, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


